IN THE
                           TENTH COURT OF APPEALS

                                 No. 10-08-00113-CR

MICHAEL VINCENT GALLARDO,
                                                         Appellant
v.

THE STATE OF TEXAS,
                                                         Appellee



                             From the 85th District Court
                                 Brazos County, Texas
                           Trial Court No. 04-05094-CRF-85


                            MEMORANDUM OPINION


      Appellant has filed a motion to dismiss his appeal. See TEX. R. APP. P. 42.2(a);

McClain v. State, 17 S.W.3d 310, 311 (Tex. App.—Waco 2000, no pet.). We have not

issued a decision in this appeal. Appellant personally signed the motion. Accordingly,

the appeal is dismissed.

                                              PER CURIAM

Before Chief Justice Gray,
       Justice Vance, and
       Justice Reyna
Appeal dismissed
Opinion delivered and filed September 17, 2008
Do not publish
[CR25]